Citation Nr: 1039833	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-01 309	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for tinnitus.   

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorders, depression and anxiety. 

3.  Whether new and material evidence has been presented to 
reopen the claim of service connection for impotency to include 
secondary service connection.  

4.  Entitlement to service connection for a bilateral hearing 
loss disability.

5.  Entitlement to service connection for gastroesophageal reflux 
disease and for a hiatal hernia to include secondary service 
connection.  

6.  Entitlement to service connection for irritable bowel 
syndrome to including secondary service connection.  

7.  Entitlement to service connection for posttraumatic stress 
disorder. 

8.  Entitlement to a total disability rating for compensation 
based on individual unemployability. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law

ATTORNEY FOR THE BOARD
P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1966 to February 1969, including service in Vietnam from 
December 1967 to December 1968.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decision in July 2008 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The claim of service connection for ischemic heart disease is 
raised by the record and is referred to the RO for appropriate 
action. 

The reopened claims of service connection for tinnitus, for 
psychiatric disorders, and for impotency, and the claims of 
service connection for bilateral hearing loss for 
gastroesophageal reflux disease and hiatal hernia, for irritable 
bowel syndrome, and for posttraumatic stress disorder, and the 
claim for a total disability rating for compensation based on 
individual unemployability are REMANDED to the Department of 
Veterans Affairs Regional Office.






FINDINGS OF FACT

1.  In a rating decision in November 2005, the RO denied service 
connection for tinnitus; after the Veteran was notified of the 
adverse decision and of his right to appeal, he did not appeal 
the rating decision and it became final by operation of law based 
on the evidence then of record. 

2.  The evidence presented since the rating decision in November 
2005 relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of substantiating 
the claim of service connection for tinnitus. 

3.  In a rating decision in November 2005, the RO denied service 
connection for psychiatric disorders, depression and anxiety 
attacks; after the Veteran was notified of the adverse decision 
and of his right to appeal, he did not appeal the rating decision 
and it became final by operation of law based on the evidence 
then of record. 

4.  The evidence presented since the rating decision in November 
2005 relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of substantiating 
the claim of service connection for psychiatric disorders, 
depression and anxiety attacks. 

5.  In a rating decision in November 2005, the RO denied service 
connection for impotency; after the Veteran was notified of the 
adverse decision and of his right to appeal, he did not appeal 
the rating decision and it became final by operation of law based 
on the evidence then of record. 

6.  The evidence presented since the rating decision in November 
2005 relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of substantiating 
the claim of service connection for impotency.




CONCLUSIONS OF LAW

1.  The rating decision in November 2005 by the RO, denying 
service connection for tinnitus, became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104 (2010).

2.  The additional evidence presented since the rating decision 
in November 2005 by the RO, denying service connection for 
tinnitus, is new and material, and the claim of service 
connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

3.  The rating decision in November 2005 by the RO, denying 
service connection for psychiatric disorders, depression and 
anxiety attacks, became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.104 (2010).

4.  The additional evidence presented since the rating decision 
in November 2005 by the RO, denying service connection for 
psychiatric disorders, depression and anxiety attacks, is new and 
material, and the claim of service connection is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010)

5.  The rating decision in November 2005 by the RO, denying 
service connection for impotency, became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104 (2010).

6.  The additional evidence presented since the rating decision 
in November 2005 by the RO, denying service connection for 
impotency, is new and material, and the claim of service 
connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

On the application to reopen the claims of service connection for 
tinnitus, for psychiatric disorders, other than posttraumatic 
stress disorder, and for impotency as the claims are reopened, 
further discussion here of compliance with VCAA notice is not 
necessary.  

On the claims of service connection for bilateral hearing loss, 
gastroesophageal reflux disease and hiatal hernia, irritable 
bowel syndrome, and posttraumatic stress disorder, the RO 
provided pre-adjudication VCAA notice by letters, dated in April 
2007, in May 2007, and in March 2008.  The VCAA notice included 
the type of evidence needed to substantiate the claims of service 
connection, namely, evidence of an injury or disease or event, 
causing an injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the current 
disability and the injury or disease or event, causing an injury 
or disease, during service.  The VCAA notice included the type of 
evidence needed to substantiate the claims of secondary service 
connection, namely, a relationship between the claimed disability 
and a service-connected disability.  On the claim of service 
connection for posttraumatic stress disorder, the Veteran was 
provided a PTSD questionnaire asking for information or evidence 
about any in-service stressor. 

On the claim for a total disability rating for compensation based 
on individual unemployability, the RO provided pre-adjudication 
VCAA notice by letter, dated in April 2007. The Veteran was 
notified of the evidence needed to substantiate the claim, 
namely, that he was unable to secure or follow a substantial 
gainful occupation as a result of service-connected disabilities 
provided that if there were two or more disabilities at least one 
disability was rated 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or more. 





The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he could 
submit records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would obtain 
any non-Federal records on his behalf.  The notice included the 
general provisions for the effective date of a claim and the 
degree of disability assignable.  

As for the content and the timing of the VCAA notice, the notice 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication VCAA notice); of Dingess  v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim); and of Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific 
notice, namely, a worsening or increase in severity of the 
disability and the effect that worsening has on employment).   

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  

The reopened claims of service connection for tinnitus, for 
psychiatric disorders other than posttraumatic stress disorder, 
and for impotency are remanded for further development.  The 
remaining claims are not decided in this decision and are also 
remanded. 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Claims:  Tinnitus, Psychiatric Disorders, and 
Impotency 

Procedural History 

In a rating decision in November 2005, the RO denied service 
connection for tinnitus, for psychiatric disorders, depression 
and anxiety attacks, and for impotency.  The RO denied the claims 
of service connection for tinnitus and for depression because 
there was no evidence of tinnitus or depression in service or 
after service.   

The RO denied the claims of service connection for anxiety 
attacks and for impotency because there was no evidence of the 
disabilities in service and the disabilities first shown after 
service were unrelated to service.  

After the Veteran was notified of the adverse determinations and 
of his right to appeal, he did not appeal the rating decision and 
it became final by operation of law based on the evidence then of 
record.   38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Legal Criteria

Although rating decision became final, the determinations may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108. 

Where, as here, a claim of service connection has been previously 
denied, a subsequent claim of service connection for the same 
disability may not be considered on the merits unless new and 
material evidence has been presented.  And whether or not the RO 
reopened a claim is not dispositive, as it is the Board's 
jurisdiction responsibility to consider whether it is proper for 
a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial). 


As the applications to reopen the claims were received in May 
2007, the current definition of new and material evidence under 
38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

In order that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of each claim.  

In determining whether evidence is new and material, the 
credibility of the evidence, although not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption of credibility is rebuttable when the evidentiary 
assertion is inherently incredible or when the fact asserted is 
beyond the competence of the person making the assertion.  King 
v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence Previously Considered

The evidence considered at the time of the rating decision in 
November 2005 by the RO consisted of the service treatment 
records and post-service VA and private medical records.  

The service treatment records, including the reports of entrance 
and separation examinations, contain no complaint, finding, 
history, symptom, treatment, or diagnosis of tinnitus, of a 
psychiatric disorder, or of impotency. 




After service, VA and private medical records, covering the 
period from 1970 to 2005, contain no complaint, finding, history, 
symptom, treatment, or diagnosis of tinnitus or of a depression.  
On VA psychiatric examination in May 1970, the diagnosis was no 
psychiatric impairment.  Private medical records show that in 
August 2000, the Veteran denied tinnitus.  

Private medical records in April 2004 document erectile 
dysfunction and records from September to December 2004 document 
anxiety.  

Additional Evidence 

The additional evidence consists of service personnel records, VA 
records, private medical records, and records of the Social 
Security Administration. 

The service personnel records show that from December 1967 to 
December 1968 the Veteran served in Vietnam as a communications 
security specialist. 

VA records in June 2005 show a history of depression, first 
treated in 1985 and the impression was to rule out depression.  
In August 2005, the assessments were depressive disorder and 
anxiety disorder.  In August 2005, there was a 35-year history of 
intermittent erectile dysfunction.  In November 2005, the 
assessment was history of panic disorder and major depression, 
which was questionably secondary to posttraumatic stress 
disorder.  In January 2006, the diagnoses were depression and 
panic disorder.  

Also in January 2006, the Veteran stated that he was exposed to 
mortar fire in Vietnam, resulting in tinnitus.   

Private medical records from September 2004 to September 2006 
document the Veteran's complaints of anxiety and depression.  




Records of the Social Security Administration show that in May 
2005 history included anxiety.  In October 2005, the diagnosis 
was acute anxiety.  Since April 2006, the Veteran has been 
determined to be disabled due to posttraumatic stress disorder 
and depression due to service in Vietnam.  In January 2006, the 
evidence of depression included impotency.   

In a statement in May 2007, the Veteran stated his ears rang 
constantly.  In a statement in July 2007, the Veteran related 
tinnitus to exposure to mortar and rocket attacks, artillery 
fire, and landmines in Vietnam.

Analysis

Tinnitus 

On the application to reopen the claim of service connection for 
tinnitus, the claim was previously denied because there was no 
evidence of tinnitus in service or after service.   

In VA records in January 2006 the Veteran stated that he was 
exposed to mortar fire in Vietnam, resulting in tinnitus.  In a 
statement in July 2007, the Veteran related tinnitus to exposure 
to mortar and rocket attacks, artillery fire, and landmines in 
Vietnam.

Tinnitus is a condition under case law where lay observation has 
been found to be competent to establish the presence of the 
disability.  Charles v. Principi, 16 Vet. App. 370 (2002).  As 
the claim was previously denied because there was no evidence of 
tinnitus in service or after service, the Veteran's statements 
are new and material evidence as the statements relate to an 
unestablished fact necessary to substantiate the claim, that is, 
evidence of current tinnitus as the Veteran's statements are 
competent evidence to establish the presence of tinnitus and the 
evidence raises a reasonable possibility of substantiating the 
claim.  And the claim of service connection for tinnitus is 
reopened, but further development is needed before reaching a 
decision on the merits of the reopened claim. 

Psychiatric Disorders 

On the application to reopen the claim of service connection for 
psychiatric disorders, depression was previously denied because 
there was no evidence of tinnitus in service or after service, 
and anxiety attacks were denied because there was no evidence of 
anxiety attacks in service and anxiety attacks after service were 
unrelated to service. 

VA records in June 2005 show a history of depression, first 
treated in 1985.  In August 2005, the assessments were depressive 
disorder and anxiety disorder.  In November 2005, the assessment 
was history of panic disorder and major depression, which was 
questionably secondary to posttraumatic stress disorder.  In 
January 2006, the diagnoses were depression and panic disorder.  
Private medical records from September 2004 to September 2006 
document the Veteran's complaints of anxiety and depression.  
Records of the Social Security Administration show that in May 
2005 history included anxiety.  Since April 2006, the Veteran has 
been determined to be disabled due to posttraumatic stress 
disorder and depression due to service in Vietnam.

As the claim of service connection for depression was previously 
denied because there was no evidence of depression in service or 
after service, the evidence is new and material as it relates to 
an unestablished fact necessary to substantiate the claim, 
evidence of current depression, and raises a reasonable 
possibility of substantiating the claim.  And the claim of 
service connection for depression is reopened, but further 
development is needed before reaching a decision on the merits of 
the reopened claim. 

As for anxiety, anxiety was previously denied because there was 
no evidence of anxiety attacks in service and anxiety attacks 
after service were unrelated to service. To the extent anxiety 
may arise from the same psychiatric symptoms as depression, the 
concurrent diagnosis should be considered as part of the current 
claim of service connection for depression.  

As the claim of service connection for depression is reopened, so 
too is the claim of service connection for anxiety attacks, but 
further development is needed before reaching a decision on the 
merits of the reopened claim.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (where multiple diagnoses arise from the same 
psychiatric symptoms, the concurrent diagnoses should be 
considered as one claim.). 

Impotency

On the application to reopen the claim of service connection for 
impotency, impotency was previously denied because there was no 
evidence of impotency in service and impotency after service was 
unrelated to service. 

VA records in August 2005 included a 35-year history of 
intermittent erectile dysfunction.  Records of the Social 
Security Administration show that in January 2006 the evidence of 
depression included impotency.  

As impotency was previously denied because there was no evidence 
of impotency in service and impotency after service was unrelated 
to service, as the evidence suggests a possible association 
between impotency and a psychiatric disorder as the claim of 
service connection for psychiatric disorders is reopened, so too 
is the claim of service connection for impotency, but further 
development is needed before reaching a decision on the merits of 
the reopened claim.  

ORDER

As new and material evidence has been presented, the claim of 
service connection for tinnitus is reopened, and to this extent 
only the appeal is granted.

As new and material evidence has been presented, the claim of 
service connection for psychiatric disorders, depression and 
anxiety, is reopened, and to this extent only the appeal is 
granted.

As new and material evidence has been presented, the claim of 
service connection for impotency is reopened, and to this extent 
only the appeal is granted.

REMAND

Although the Board has reopened the claims of service connection 
for tinnitus and for psychiatric disorders and for impotency, the 
RO has not considered the claims on the merits in the first 
instance and further procedural and evidentiary development is 
need before the Board can decide the claims on the merits.

On the reopened claim of service connection for tinnitus and the 
claim of service connection for a bilateral hearing loss 
disability, the Veteran is competent to  establish the presence 
of tinnitus and the Veteran is competent describe symptoms of 
hearing impairment.  Also the Veteran's military training and his 
description of noise exposure in service is consistent with the 
places and circumstances of his service as shown by service 
records.  And as there is a possible association with between 
noise exposure and tinnitus and hearing loss, a VA medical 
examination and VA medical opinion are necessary to decide the 
claims under the duty to assist.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On the reopened claims of service connection for psychiatric 
disorders and for impotency, as the evidence of record is 
insufficient to decide the claims, VA medical examinations and 
medical opinions are needed under the duty to assist.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

On the claim of service connection for posttraumatic stress 
disorder, the Veteran has provided sufficient information about 
the alleged in-service stressors to warrant further factual 
development under the duty to assist.  38 C.F.R. § 3.159(c). 

On the claims of service connection for gastroesophageal reflux 
disease and a hiatal hernia and for irritable bowel syndrome, 
further factual development on the question of secondary service 
connection is needed under the duty to assist. 38 C.F.R. 
§ 3.159(c). 




On the claim for a total disability rating for compensation based 
on individual unemployability, further development is contingent 
on the resolution of the current claims of service connection. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the appropriate federal custodian 
of records for:  

a).  All remaining service personnel 
records; 

b).  The unit history and Lessons 
Learned for the 372nd Radio Research 
Company, 1st Support Platoon, 
attached to the 25th Division in Cu 
Chi, Vietnam, from December 1967 to 
June 1968.

c).  Documentation of a rocket or 
mortar attacks at Kontum from 
December 1967 to February 1968 and at 
Cu Chi from April to July 1968. 

If the records do not exist or that 
further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA audiology 
examination to determine whether the 
Veteran has a hearing loss disability 
under 38 C.F.R. § 3.385 and tinnitus and, 
if so, whether it is at least as likely as 
not that the Veteran's current hearing 
loss disability or tinnitus or both are 
related to his noise exposure in service.

The VA examiner is asked to consider that 
the Veteran is competent to describe 
symptoms of impaired hearing even though 
the audiograms in service were within 
normal limits and tinnitus was not 
documented in service.  Also the Veteran's 
statements are consistent, that is, 
credible, with the circumstances of his 
service. 

In formulating an opinion, considering 
accepted medical principles and the 
medical literature, please comment on 
whether delayed hearing loss or tinnitus, 
as the Veteran denied tinnitus in August 
2000 as shown by private medical records, 
is consistent with the Veteran's noise 
exposure in service.  

Also, the VA examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility." Rather, it means that the 
weight of the evidence both for and 
against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

The claims file should be made available 
to the examiner for review.

3.  Afford the Veteran a VA examination by 
a psychiatrist, including psychological 
testing for PTSD, to determine: 

a).  Whether it is at least as likely 
as not that the Veteran has 
posttraumatic stress disorder related 
to the Veteran's experiences in 
Vietnam.  


While the Veteran was not in combat, 
he has described hostile military 
activity, rocket and mortar attacks, 
while he was in Vietnam.  

The VA psychiatrist is asked to 
comment on the validity of the 
psychological testing for 
posttraumatic stress disorder in 
determining whether the Veteran has 
posttraumatic stress disorder related 
to his experience in Vietnam. 

b).  The VA psychiatrist is also 
asked to determine whether it is at 
least as likely as not that any 
psychiatric disorder other than 
posttraumatic stress disorder, 
namely, depression or anxiety or 
both, is related to an injury, 
disease, or event in service. 

c).  Lastly, the VA psychiatrist is 
also asked to determine whether it is 
at least as likely as not that 
impotency is caused by or aggravated 
by any diagnosed psychiatric 
disorder.

In this context the term 
"aggravation" means a permanent 
increase in severity, that is, an 
irreversible worsening of impotency 
beyond the natural clinical course 
and character of the condition as 
contrasted to a temporary worsening 
of symptoms. 






Also the VA examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility." Rather, it means that the 
weight of the evidence both for and 
against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

The claims file should be made available 
to the examiner for review.

4.  Afford the Veteran a VA 
gastrointestinal examination to determine 
whether it is at least as likely as not 
that gastroesophageal reflux disease and a 
hiatal hernia and irritable bowel 
syndrome, if present, is caused by or 
aggravated by any diagnosed psychiatric 
disorder. 

In this context the term 
"aggravation" means a permanent 
increase in severity, that is, an 
irreversible worsening of impotency 
beyond the natural clinical course 
and character of the condition as 
contrasted to a temporary worsening 
of symptoms. 

Also the VA examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility." Rather, it means that the 
weight of the evidence both for and 
against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.





The claims file should be made available 
to the examiner for review.

5.  After the above development is 
completed, adjudicate the reopened claims 
of service connection for tinnitus, for 
psychiatric disorders other than 
posttraumatic stress disorder, and for 
impotency to include secondary service 
connection for impotency; the claims of 
service connection for a bilateral hearing 
loss disability, for gastroesophageal 
reflux disease and a hiatal hernia and 
irritable bowel syndrome, including 
secondary service connection, and for 
posttraumatic stress disorder.  

If service connection is established for 
any disability, adjudicate the claim for a 
total disability rating for compensation 
based on individual unemployability. 

If any benefit remains denied, furnish the 
Veteran and his attorney a supplemental 
statement of the case and return the case 
to the Board.













The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


